The complainant (appellant) seeks a divorce from the bonds of matrimony from the respondent (appellee) on the ground of adultery. This charge was properly made in a bill of complaint filed by appellant against appellee, on which, after appropriate service, complainant was granted a decree pro confesso. Evidently as a precaution under the Soldiers' and Sailors' Civil Relief Act of 1940, 50 U.S.C.A.Appendix § 501 et seq., affidavits were filed showing that respondent was not in the military service.
The case was submitted for final decree on the decree pro confesso, the testimony of complainant and two other witnesses. The evidence was not heard orally before the court. The lower court entered a final decree denying the divorce. This appeal is from that decree.
No good purpose can come of setting out in detail the evidence. It was not attacked by cross-examination. We have carefully considered the evidence. We think that it fully supports the charge of adultery without dispute. Accordingly the decree of the lower court is reversed and a decree is here rendered granting complainant a divorce from respondent from the bonds of matrimony on the ground of adultery. It is further decreed that neither party shall again marry except to each other until sixty days after the date of this decree. § 38, Title 34, Code of 1940.
As to further rights of remarriage, see General Acts 1943, p. 569, Code 1940, Tit. 34, § 23.
Reversed and rendered.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.